Case: 14-13351    Date Filed: 01/05/2015   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13351
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:14-cr-00015-RH-CAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANGEL SANTIAGO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (January 5, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Angel Santiago, a former correctional officer, appeals his sentence for

sexually abusing a female ward of a federal prison. 18 U.S.C. § 2243(b). Santiago
               Case: 14-13351     Date Filed: 01/05/2015    Page: 2 of 3


argues that the district court violated his right to substantive due process when it

ordered him to register as a sex offender in compliance with the Sex Offender

Registration and Notification Act as a special condition of his supervised release.

Santiago argues that the mandatory registration requirement of the Act is

unconstitutional as applied to him whether the statute is subject to intermediate

scrutiny or rational basis review. We affirm.

      We review the application of the Act to Santiago under the rational basis

standard. Santiago argues that greater scrutiny is warranted because the registration

requirement affects his prospects for housing, employment, and volunteer work,

but we rejected a similar “broad framing of rights” by the defendant in Doe v.

Moore, 410 F.3d 1337, 1343 (11th Cir. 2005). Santiago instead asserts a right to

refuse to register and to prevent publication of his sex offender status. Id. at 1344;

United States v. Ambert, 561 F.3d 1202, 1209 (11th Cir. 2009). Because “a state’s

publication of truthful information that is already available to the public does not

infringe the fundamental constitutional rights of liberty and privacy,” we examine

the statute under rational basis review. Moore, 410 F.3d at 1345.

      The Act is constitutional as applied to Santiago. To survive review under the

rational basis standard, the registration requirement has to be rationally related to a

legitimate government interest. Id. The federal government has a legitimate interest

in protecting its inmates from being sexually abused by their prison guards.


                                           2
              Case: 14-13351     Date Filed: 01/05/2015    Page: 3 of 3


Santiago argues that his relationship with the inmate was consensual and loving,

but the Act applies logically to “consensual sexual conduct” to thwart any person

in “custodial authority” from exploiting his power over an inmate. 42 U.S.C.

§ 16911(5)(C). Santiago also argues that there is no evidence that he will

recidivate, but whether a person subject to the registration requirement is

“dangerous []or likely to be a repeat offender, is of no moment under [the Act],

because the reporting requirements . . . turn on the . . . conviction alone.” Ambert,

561 F.3d at 1208 (discussing Connecticut Dep’t of Pub. Safety v. Doe, 538 U.S. 1,

7–8, 123 S. Ct. 1160, 1164–65 (2003)). Santiago complains about the severe

limitations created by the sex offender law in his state of residence, but we will not

consider an argument that the district court refused to consider and that Santiago

told the district court that he was “not challenging.”

      We AFFIRM Santiago’s sentence.




                                           3